DATE 6/19/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      6/19/2015 4:22:37 PM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-30976

VOLUME                       PAGE                       OR          IMAGE # 65278233

DUE 8/25/2015                                         ATTORNEY 24079195

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             4/27/2015

MOTION FOR NEW TRIAL DATE FILED 5/12/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         6/17/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        JUN 19, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    1 -    2

CASE NUM: 201330976__ PJN> __ TRANS NUM: _________ CURRENT COURT: 270 PUB? _
CASE TYPE: DAMAGES (ON PREMISES)            CASE STATUS: DISPOSED (FINAL)
STYLE: ORELLANA, JOSUE (INDIVIDUALLY AND VS WESTHEIMER TERRACE APARTMENTS MAN
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY    ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00007-0001 3PD          RUBIO, MERLIN CAROLINA BACA
_     00004-0002 3PP 24077294 WESTHEIMER TERRACE APARTMENTS        O'NEILL, HALE
_     00002-0002 3PP 24077294 WESTHEIMER TERRACE APARTMENTS        O'NEILL, HALE
_     00006-0001 AGT          WESTHEIMER TERRACE APARTMENTS
_     00005-0001 AGT          WESTHEIMER TERRACE APARTMENTS
_     00004-0001 DEF 05594050 WESTHEIMER TERRACE APARTMENTS    D DAW, WILLIE B
_     00003-0001 PLT 24087774 RUBIO, MERLIN CAROLINA BACA (I D HUNTER, TODD
_     00002-0001 DEF 05594050 WESTHEIMER TERRACE APARTMENTS      D DAW, WILLIE B

==> (9) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)    JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 19, 2015(C1)
INT6510                    CIVIL CASE INTAKE                OPT: _____ - INT
                         GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201330976__ PJN> __ TRANS NUM: _________ CURRENT COURT: 270 PUB? _
CASE TYPE: DAMAGES (ON PREMISES)            CASE STATUS: DISPOSED (FINAL)
STYLE: ORELLANA, JOSUE (INDIVIDUALLY AND VS WESTHEIMER TERRACE APARTMENTS MAN
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00001-0001 PLT 24087774 ORELLANA, JOSUE (INDIVIDUALLY    D HUNTER, TODD




==> (9) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP